Citation Nr: 1435922	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-02 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for recurrent ovarian cyst(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active duty from November 1999 to June 2007.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a January 2011 rating decision, the RO granted service connection for a right hip disorder and sinusitis.  As this represents a full grant of the benefits sought, these matters are no longer before the Board.

A review of the Veteran's Virtual VA and VBMS file reveals pertinent records as noted below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the claims can be properly adjudicated.

The Veteran asserts she has experienced pain and discomfort in her left ankle since discharge from service.  The Veteran, as a lay person, is competent to report observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Service treatment records show she was assessed with ankle laxity noted as joint pain localized in the ankle in October 2006, and complained of left foot pain in November 2006.  VA treatment records show complaints of chronic left ankle pain, weakness and instability dating back to October 2008.  

The Veteran has not yet been afforded a VA examination to determine the etiology of any current left ankle disability.  VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103(A)(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2013).  The Board finds that such an examination should be accomplished on remand.

Furthermore, in a November 2010 rating decision, the Veteran was denied service connection for an ovarian cyst.  She submitted a notice of disagreement to the decision and has not yet received a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, to protect the Veteran's procedural due process rights, a remand is warranted so that the Veteran can be issued a Statement of the Case and be afforded the opportunity to perfect an appeal on this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be contemplated.

2.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA examination to determine the etiology of any left ankle disorder.  The examiner must review the Veteran's claims folder and electronic records in Virtual VA and VBMS.  The examination report should indicate that these files were reviewed.

After examining the Veteran, the examiner should respond to the following:

(a)  Diagnose any current left ankle disorder.

(b)  For any current left ankle disorder, determine whether it is at least as likely as not (a 50 percent or greater probability) that it had their clinical onset during the Veteran's active service.  

(c)  The examiner should comment on the significance, if any, of complaints of left foot pain and ankle laxity in service.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  A Statement of the Case should be issued for the claim of entitlement to service connection for an ovarian cyst or recurrent cysts.  The Veteran and her representative should be advised of the necessity of filing a timely substantive appeal if she wants the Board to consider the issue.  If a timely substantive appeal is not filed, the matter should be closed by the RO.

4.  Readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time for response.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



